—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15, 1997, which ruled that claimant was ineligible to file a new valid original claim because his previously established benefit year had not yet expired.
Claimant filed an original claim for unemployment insurance benefits, effective July 29, 1996, and thereafter collected 26 weeks of regular compensation, exhausting his benefits on March 23, 1997. On March 25, 1997, claimant attempted to file a new claim for benefits and the Unemployment Insurance Appeal Board ruled that claimant was ineligible to file a new valid original claim because his previously established benefit year had not yet expired. We affirm. One of the basic conditions of filing a “valid original claim” is the expiration of any previously established benefit year (see, Labor Law § 527 [1] [c]). Here, pursuant to Labor Law § 521, claimant’s “benefit year” was established as beginning August 4, 1996 and ending August 3, 1997. There is no dispute that claimant did not *916qualify for extended or additional benefits pursuant to the Labor Law. Thus, even though claimant’s available 26 weeks of regular benefits were exhausted prior to the end of his benefit year, the Board properly denied claimant’s attempt to file a new valid original claim prior to August 4, 1997.
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.